Case 5:19-cv-01132-VEB Document 25 Filed 11/19/20 Page 1 of 1 Page ID #:3099



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      DIANA JIMENEZ,                           )   Case No.: 5:19-cv-01132-VEB
 11                                            )
                   Plaintiff,                  )   ORDER AWARDING EQUAL
 12                                            )   ACCESS TO JUSTICE ACT
            vs.                                )   ATTORNEYS’ FEES AND
 13                                            )   EXPENSES PURSUANT TO 28
      ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
 14   Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
                                               )
 15                Defendant                   )
                                               )
 16                                            )
 17
            Based upon the parties’ Stipulation for the Award and Payment of Equal
 18
      Access to Justice Act Fees, Costs, and Expenses:
 19
            IT IS ORDERED that attorneys’ fees and expenses in the amount of
 20
      $3,700.00 as authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C.
 21
      § 1920, be awarded subject to the terms of the Stipulation.
 22
      DATED:      November 19, 2020
 23
                                            /s/Victor E. Bianchini
 24                                         VICTOR E. BIANCHINI
                                            UNITED STATES MAGISTRATE JUDGE
 25
 26
